Citation Nr: 0516811	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-18 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an increased evaluation for service-
connected bilateral hearing loss, currently evaluated as 40 
percent disabling. 

3.  Entitlement to a compensable evaluation for service-
connected scar, right forehead.

4.  Entitlement to a compensable evaluation for service-
connected scars, residuals of a shrapnel wound.

5.  Entitlement to an increased evaluation for service-
connected tinnitus, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Counsel


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In addition to the above issues, the veteran also appealed an 
increased evaluation claim for post-traumatic stress disorder 
and for entitlement to permanent and total disability based 
upon individual unemployability (TDIU).  In a September 2003 
rating decision, the RO granted a 100 percent evaluation for 
PTSD effective June 18, 2002.  In addition, the RO granted 
permanent and total status in April 2004 and August 2004 
rating decisions.  Both decisions represent a full grant of 
benefits and therefore, neither claim remains on appeal.  

As for the tinnitus claim, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Smith v. Nicholson, No. 01-623 (U.S. Vet. App. April 5, 
2005), that reversed a decision of the Board of 
Veterans' Appeals (Board) which concluded that no more 
than a single 10-percent disability evaluation could be 
provided for tinnitus, whether perceived as bilateral or 
unilateral, under prior regulations.  The United States 
Department of Veterans Affairs (VA) disagrees with the 
Court's decision in Smith and is seeking to have this 
decision appealed to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, 
the Secretary of Veterans Affairs has imposed a stay at 
the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the 
stay include (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 
2003, and a disability rating for tinnitus of greater 
than 10 percent is sought; and (2) all claims in which a 
claim for service connection for tinnitus filed prior to 
June 10, 1999, was denied on the basis that the 
veterans' tinnitus was not "persistent" for purposes 
of 38 C.F.R. § 4.87, Diagnostic Code  6260.  Once a 
final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been 
stayed will be resumed.  

Finally, in an April 4, 2005 letter, the veteran requested 
waiver of overpayment of dependents benefits.  This issue is 
not currently on appeal to the Board and is referred to the 
appropriate agency of original jurisdiction.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain demonstrates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings, including 0-1+ bilateral 
knee and ankle jerks, ankylosis of S1 and degenerative disc 
disease of the lumbar spine, with little intermittent relief.

2.  Evidence of unfavorable ankylosis of the entire 
thoracolumbar spine is not of record.

3.  The veteran's service-connected bilateral hearing loss 
show average pure tone threshold ranging from 75 to 78 in the 
right ear and 78 to 80 in the left ear with consistent speech 
discrimination readings of 76 percent in the right ear and 56 
percent in the left ear.  

4.  Examination of the veteran's scar, right forehead, 
demonstrated a 6 cm. x. .5 cm. scar located over the right 
forehead just below the hairline that is lineal, clear, not 
ulcerated, not elevated or depressed, smooth, not tender, 
mild numbness, and no attachment.  

5.  Examination of the veteran's scars, residuals of a 
shrapnel wound, demonstrate  seven scars that are lineal, 
clear, smooth, flat, nontender, and without ulcerations or 
attachment;  no limitation of function of the affected parts 
was noted on examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 60 percent, but no 
more, is warranted for lumbosacral strain.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West  2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2004).

2.  The criteria for an evaluation in excess of 40 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103A,  5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.85, 4.86 and Code 6100 (2004).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scar, right 
forehead, have not been met.  38 U.S.C.A. §§  1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Code 
7800 (2004).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected scars, 
residuals of a shrapnel wound, have not been met.  38 
U.S.C.A. §§  1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.114, 4.118, Diagnostic Codes 7803, 7804, 7805 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The RO notified the veteran of the evidence and information 
necessary to substantiate his claims in letter dated in 
November 2003.  The VA fully notified the veteran of what is 
required to substantiate such claims in the letter, and in 
the June 2003 statement of the case (SOC), and in the August 
2004 supplemental statement of the case (SSOC).  Together, 
the VCAA letter, SOC, and SSOC provided the veteran with a 
summary of the evidence, the applicable laws and regulations 
and a discussion of the facts of the case.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  No other evidence has been identified 
by the veteran.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the service 
medical records, VA treatment records, VA examination reports 
dated in January 2003 and June 2004, and written statements 
from the veteran.  As VA examinations and other medical 
evidence are of record, the Board finds no further VA 
examination necessary in this case.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine

The veteran was initially service-connected for lumbosacral 
strain in a May 1969 rating decision.  The veteran was 
awarded 10 percent, effective November 1968.  In a June 2000 
rating decision, the RO increased the veteran's evaluation 
from 10 to 40 percent, effective June 7, 1999.  

Review of the record shows VA treatment and examination 
reports of the veteran dated in April 2002 and September 
2002.  Both reports noted persistent complaints of lower back 
pain.  Examination in April 2002 found chronic back pain.  
The VA examination report in September 2002 noted back 
problems in Axis III diagnosis.  These VA treatment and 
examination reports constitute a request for increased 
evaluation for lumbosacral strain and were received one year 
prior to the date of receipt of the formal claim filed in 
November 2001.  38 C.F.R. § 3.155 (2004).  

The June 2000 rating decision assigned the veteran a 40 
percent evaluation under Diagnostic Code 5295.  However, the 
Board notes that a VA examination report dated in 1999 
diagnosed the veteran as having lumbosacral strain with x-ray 
evidence of degenerative disc disease (DDD).  Clinical 
evidence demonstrating DDD of the spine warrants 
consideration under Diagnostic Code 5293, intervertebral disc 
syndrome.

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating general diseases 
and injuries of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 
2003).  At that time, VA also reiterated the changes to 
Diagnostic Code 5293 (now reclassified as Diagnostic Code 
5243) for intervertebral disc syndrome.

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre- dates or post-dates a pertinent change to 
VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

Under the previous Diagnostic Code 5293, effective prior to 
September 23, 2002, postoperative, cured intervertebral disc 
syndrome warrants a zero disability rating, mild 
intervertebral disc syndrome warrants a 10 percent disability 
rating, moderate with recurring attacks warrants a 20 percent 
disability rating, severe with recurring attacks and 
intermittent relief warrants a 40 percent disability rating, 
and pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, and 
little intermittent relief warrants a 60 percent disability 
evaluation. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Under new Diagnostic Code 5293, effective September 23, 2002 
to September 25, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months warrant a 10 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
warrant a 20 percent disability evaluation.  Incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months warrant a 40 
percent disability evaluation.  Incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months warrant a 60 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003).

A new rating formula for the spine became effective September 
26, 2003. Under the new rating formula, intervertebral disc 
syndrome should be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  Under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months; a 20 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; and a 60 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months. 68 Fed. Reg. 51,456 (2003) (now codified 
at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  The 
Board notes that 60 percent is the maximum evaluation under 
Diagnostic Code 5243 (2004) and 5293 (2002 & 2003).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of height warrants a 10 percent disability rating.  
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004)).

Other applicable diagnostic codes under the pre- September 
26, 2003 criteria include as follows:

Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) (effective prior to September 26, 
2003).

Diagnostic Code 5292 provides a 10 percent rating for a 
slight lumbar spine limitation of motion and a 20 percent 
rating for a moderate lumbar spine limitation of motion. A 40 
percent rating may be assigned for a severe lumbar spine 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003) (effective prior to September 26, 2003).

The Board notes that a 40 percent evaluation is warranted for 
favorable ankylosis and a 50 percent evaluation is warranted 
for unfavorable ankylosis of the lumbar spine under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 (2003) 
(effective prior to September 26, 2003).  In addition, 60 and 
100 percent evaluations are warranted for residuals of a 
fractured vertebra with or without cord involvement. 38 
C.F.R. § 4.71a, Diagnostic Code 5285 (2003) (effective prior 
to September 26, 2003).  Moreover, 60 and 100 percent 
evaluations are warranted for complete bony fixation of the 
spine in a favorable angle or an unfavorable angle with 
marked deformity with or without involvement of other joints. 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2003) (effective 
prior to September 26, 2003).

Disability evaluations are based on functional impairment. 
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Review of the record shows that the veteran received two VA 
examinations during the pendency of this appeal.  The first 
VA examination was performed in January 2003.  Here the 
examiner noted that the veteran complained of constant pain 
in his lower back on a daily basis.  It increased in severity 
when he sits about 20 minutes and when bending.  It also 
increased in the paresthesia-type symptoms in his left leg 
when he walks.  The veteran complained of pain radiating down 
his left hip and down the anterior surface of his left thigh.  
He also had a sense of paresthesias of the left leg, which 
increased with both sitting and walking.  

Examination revealed no pain with straight-leg raises 70 
degrees bilaterally.  Forward flexion to 60 degrees.  Left 
and right lateral flexion was to 20 degrees.  Against 
resistance in the Deluca protocol, the veteran lost 30 
degrees of forward flexion.  Sensation and strength appeared 
normal in his lower extremities.  Reflexes were also normal.  
The diagnosis was lumbosacral strain with x-ray evidence 
showing degenerative disc disease and degenerative joint 
disease.

VA examination report dated in June 2004 noted that since the 
December 2003 examination, the veteran indicated that his 
back went out on him twice for at least two weeks.  He did 
not stay in bed, but took a lot of exercise and Naproxen, 
which helped.  The pain increased by walking for fifteen 
minutes and the legs would go numb on the left side up to 
below the knee area.  The right leg also had pain without 
numbness.  In addition, the veteran complained that standing 
in one position for along period of time increased the back 
pain and the leg numbness.  Bending did not seem to bother 
him, however, stooping repeatedly increased the pain.  
Sitting was better with a hard chair, according to the 
veteran, but with a soft chair as in the car, his leg would 
go numb.  Sitting without back support also increased the 
back pain and muscle spasms.  Following repetitive use, the 
veteran complained of decreased motion mainly because of 
pain.  Flare-ups occur two to three times a week with 
discomfort and pain and numbness.  The veteran indicated that 
this goes away within the same day.  He denied experiencing 
incapacitating episodes over the past twelve months that 
required him to stay in bed under the supervision of a 
doctor.  

Examination revealed that gait was reciprocal and 
symmetrical.  The veteran could heal walk and toe walk with 
no difficulty.  He could rise up on his toes and on his heels 
repetitively with no associated pain.  Lumbosacral spine 
showed no tenderness and no spasms.  Range of motion was as 
followed:  forward bending 80 degrees with no associated 
pain; lateral bending left and right to 30 degrees with no 
associated pain and; rotation left and right 35 degrees with 
some pain on the left, but none of the right.  After 
repetitive testing, the same measurements were noted with no 
fatigue, no impaired endurance, no weakened movements noted.  
Straight leg raising, sitting, and supine was negative 
bilaterally.  Deep tendon reflexes were 0-1+ on both knee 
jerks and ankle jerks.  No focal weakness noted.  Sensory 
examination was intact.  The diagnoses included lumbosacral 
spine strain with degenerative disc disease and degenerative 
joint disease with limited motion.

VA x-ray report dated in June 2004 noted anklyosis at the 
superior aspect of both S1 joints.  There was also evidence 
of disc space narrowing at S1 with moderate to severe 
spondylosis.  

Applying the medical evidence to the "old" criteria, VA 
medical evidence demonstrates objective findings of 
pronounced intervertebral disc syndrome with symptoms 
compatible with sciatic neuropathy with characteristic pain 
and other neurological findings appropriate to the site of 
the diseased disc.  Specifically, the veteran subjective 
complaints of persistent back pain radiating down his left 
lower extremity, paresthesias of the left leg, and chronic 
muscle spasms, were supporting by objective neurological 
findings of 0-1+ bilateral knee and bilateral ankle jerks, 
and ankylosis of the S1 joints and DDD by x-ray evidence.  
The Board acknowledges the veteran's long-term complaints of 
pain, and in reviewing the clinical findings the Board has 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59; DeLuca, supra.  Thus, resolving reasonable doubt in the 
veteran's favor and considering the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, the Board finds that the veteran's symptoms 
more nearly approximate a 60 percent evaluation under the 
"old" criteria for Diagnostic Code 5293.  This is the 
maximum evaluation under this Diagnostic Code. 

The only higher evaluations than 60 percent disabling under 
the pre-September 23, 2002 regulations would be under 
Diagnostic Codes for consideration are 5285 for vertebral 
fracture residuals and 5286 for ankylosis of the lumbar 
spine, which allow for 100 percent ratings.  As for other 
Diagnostic Codes under the "old" criteria, Diagnostic Code 
5285, residuals of fracture of a vertebra with cord 
involvement resulting in the veteran being bedridden or 
requiring long leg braces, warrants a 100 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5285 (prior to August 27, 
2003).  Under Diagnostic Code 5286, a 100 percent rating 
would be warranted if there is complete bony fixation 
(ankylosis) of the spine and an unfavorable angle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5286 (prior to August 27, 2003)  
Here, medical findings fail to show that the veteran's lumbar 
spine disorder is productive of any of these manifestations.  
While there is x-ray evidence of anklyosis at S1, there are 
no findings of a fracture of a vertebra in the lumbar spine 
region, nor is there evidence of unfavorable ankylosis of the 
lumbar spine.  Similarly, there is no basis for a 100 percent 
evaluation under the "new" general rating formula for 
diseases and injuries of the spine as there is medical 
finding demonstrating unfavorable anklyosis of the entire 
spine.  38 C.F.R. § 4.71a (2004).  

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  The remainder of 
the Diagnostic Codes remained unchanged during this time 
period.  

As noted above in the discussion of the pre-September 2002 
regulations, the 60 percent for orthopedic symptoms is higher 
than the maximum allowable for orthopedic symptoms other than 
that of unfavorable ankylosis or vertebral fracture.  Thus, a 
rating in excess of 60 percent disabling for orthopedic 
manifestations of veteran's lumbar spine disability is not 
warranted under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

Having determined that a rating in excess of 60 percent 
evaluation is not warranted for the veteran's lumbar spine 
disorder under the criteria in effect prior to September 23, 
2002, the Board now turns to the criteria in effect as of 
that date to ascertain whether a rating above 60 percent is 
warranted under revised Diagnostic Code 5293, effective 
September 23, 2002 to September 25, 2003.  As noted above in 
the discussion of the pre-September 2002 regulations, the 60 
percent for orthopedic symptoms is higher than the maximum 
allowable for orthopedic symptoms other than that of 
unfavorable ankylosis or vertebral fracture.  Thus, a rating 
in excess of 60 percent disabling for orthopedic 
manifestations of veteran's lumbar spine disability is not 
warranted under the revised Diagnostic Code 5293 in effect 
between September 2002 and September 2003.  

The Board now turns to whether a separate evaluation is 
warranted for numbness of the left leg under criteria 
effective September 23, 2002.  

The Board finds that while the veteran has complained of 
paresthesias and pain running down the left leg, the medical 
record does not contain diagnoses of radiculopathy or 
impairment of the sciatic nerve.  Thus, as there is no 
diagnosis, the Board finds no basis to rate under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8520 as 
analogous to impairment of the sciatic nerve.  Under 
Diagnostic Code 8520, pertaining to paralysis of the sciatic 
nerve, mild incomplete paralysis warrants a 10 percent 
disability rating, moderate incomplete paralysis warrants a 
20 percent disability rating, moderately severe incomplete 
paralysis warrants a 40 percent disability rating, and severe 
incomplete paralysis with marked muscular atrophy warrants a 
60 percent disability rating.  An 80 percent disability 
rating is warranted for complete paralysis, where the foot 
dangles and drops, there is no active movement possible of 
the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost. See 38 C.F.R. § 4.121a, 
Diagnostic Code 8520 (2004).

The Board notes that the revised criteria for intervertebral 
disc syndrome left unchanged the formula for rating the 
intervertebral disc syndrome based on incapacitating episodes 
and separate evaluations for orthopedic and neurological 
manifestations that had been part of the criteria of 
Diagnostic Code 5293 in effect in September 2002.  

The Board now turns to whether a rating in excess of 60 
percent is warranted for the lumbar spine disorder under the 
current General Formula for rating diseases and injuries of 
the spine.  Under the General Formula, ratings above 60 
percent are warranted only under the following circumstances:  
Unfavorable ankylosis of the entire spine warrants a 100 
percent disability rating. 68 Fed. Reg. 51,456 (2003) (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004)).  
Clearly the evidence reflects that the veteran's 
thoracolumbar spine is not ankylosed; his ranges of motion 
are such that they would fall between a 20 percent to 40 
percent rating, with considerations of functional loss.  
Therefore, a rating in excess of 60 percent is not warranted 
based on the current General Formula.  

In sum, upon review of the evidence and consideration of all 
applicable criteria, the Board concludes that the evidence 
supports an evaluation of 60 percent, but no higher, for the 
veteran's lumbosacral sprain.

Bilateral Hearing Loss

The veteran's service-connected bilateral hearing loss has 
been rated by the RO under provisions of Diagnostic Code 
6100.  In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes the eleven auditory acuity 
levels and is currently located at 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2004).  An examination for hearing 
impairment for VA purposes must be conducted by a state- 
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids. 38 C.F.R. § 4.85(a) (2004).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2004).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2004).

"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2004).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2004).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2004).

Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2004).

Two Maryland CNC examinations were performed during the 
claims period.  On the authorized audiological evaluation in 
January 2003, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
80
75
75
70
LEFT
75
80
80
75

The average in the right ear was 75 hertz and the average in 
the left ear was 78 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 76 percent and 56 
percent in the left ear.  The examiner commented that the 
test results indicated mild sloping to moderately 
severe/severe sensorineural hearing loss bilaterally.  Due to 
his hearing loss and poor speech recognition ability, the 
examiner opined that the veteran would have difficulty 
listening in most situations. 

The above findings show Level VIII hearing for the left ear 
and Level V hearing for the right ear.  38 C.F.R. § 4.85 
Table VI (2004).  Applying these findings to the Table in the 
Rating Schedule shows that a 40 percent evaluation is 
warranted for the veteran's service-connected bilateral 
hearing loss.  38 C.F.R. § 4.85 Table VII (2004).  As the 
veteran's pure tone threshold is above 55 for all readings in 
both ears, we must also apply 38 C.F.R. § 4.86, Table VIa 
(2004).  Under this table, the findings in the right ear show 
a Level VI.  Applying these findings to Table VII still 
results in a 40 percent evaluation for the bilateral hearing 
loss.  

On the authorized audiological evaluation in June 2004, pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
85
80
75
70
LEFT
75
80
85
80

The average in the right ear was 78 hertz and the average in 
the left ear was 80 hertz.  Speech audiometry revealed speech 
recognition ability of the right ear was 76 percent and 56 
percent in the left ear.  

The above findings show Level V hearing loss for the right 
ear and Level VIII hearing loss in the left ear.  38 C.F.R. § 
4.85 Table VII (2004).  Again applying these findings to 
Table VIa under 38 C.F.R.§ 4.86, shows Level VII hearing loss 
in both ears.  While the testing shows an increase in hearing 
loss since the January 2003 test, applying the individual 
findings of each ear under both Tables VI and VIa to the 
Table in the Rating Schedule, it shows that a 40 percent 
evaluation is still warranted for the veteran's service-
connected bilateral hearing loss.  38 C.F.R. § 4.85 Table VII 
(2004).  

In sum, the medical evidence fails to show that an increase 
evaluation is warranted for the veteran's service-connected 
bilateral hearing loss at this time.  The Board again notes 
that the evidence showed an increase in hearing loss from the 
January 2003 test to the August 2004 and that the veteran is 
entitled to apply for an increased evaluation in the future.  

Scars

The veteran is service-connected for scar, right forehead, 
under Diagnostic Code 7800 and for scars, residuals from a 
shrapnel wound, under Diagnostic Code 7805.  
The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002) has been in effect during this entire claim.  

Under Diagnostic Code 7800 (disfigurement of the head, face, 
or neck), with visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement will be 
evaluated as 80 percent disabling.  With visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement the 
disability will be evaluated at 50 percent. With visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
the disability will be evaluated at 30 percent.  With one 
characteristic of disfigurement the disability will be 
evaluated at 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7800 (2004).

Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under § 4.118, are: Scar 5 or more 
inches (13 or more cm.) in length.  Scar at least one-quarter 
inch (0.6 cm.) wide at widest part.  Surface contour of scar 
elevated or depressed on palpation. Scar adherent to 
underlying tissue.  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).  Skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).  Underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.).  Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle under Diagnostic 
Code 6207 (loss of auricle) and anatomical loss of the eye 
under Diagnostic Code 6061 (anatomical loss of both eyes) or 
Diagnostic Code 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.

Upon review, the scar, right forehead, fails to meet any of 
eight characteristics to warrant a compensable rating.  The 
most recent VA examination report, dated in June 2004, noted 
on examination a 6 cm. x. .5 cm on the right forehead just 
below the hairline.  It angled down towards the midline.  
There was linear, clear, flat, and with no ulceration.  The 
scar was smooth, nontender, and with no attachment.  

The January 2003 VA examination report indicated no clinical 
change to the veteran scar from the August 2000 report.  The 
August 2000 VA examination report noted a 6 cm. x .5 cm. 
located over the right forehead just below the hairline.  It 
angled down towards the midline.  It was linear, clear, not 
ulcerated, and not elevated or depressed.  It was smooth and 
associated with some mild numbness, but no tenderness. 

For the scars from residuals of a shrapnel wound, the record 
shows that the fragment wounds are on the legs, left forearm, 
left hand.  The veteran sustained these scars in Vietnam 
during a mortar attack.  The RO assigned a noncompensable 
evaluation for these scars under Diagnostic Code 7805.  
Diagnostic Code 7805 is for scars, rated on limitation of 
function of affected part.  The Board will also evaluate the 
claim under Diagnostic Code 7803 (superficial, tender) and 
Diagnostic Code 7804 (superficial, painful on examination).  

VA examination report dated in June 2004 noted seven scars 
involving the legs, left forearm, and left hand.  The first 
scar was 3 cm. x. .5 cm. on the medial aspect of the left 
thigh.  Scar number two was 2 cm. x. 5 cm. was lateral to the 
first scar.  Scar number three was on the right leg on the 
lateral portion measuring 2 cm. x. .5 cm.  Scar number four 
was round .5 cm. of the upper portion overlying the right 
patella.  Scar number five was 2 cm. x. 1 cm. located on the 
dorsum of the left hand just proximal to the MCP joint.  Scar 
number six was 2 cm. x. 1 cm., proximal to the fifth scar, 
dorsum of the forearm.  Scar number seven was almost 
invisible, .9 cm. x. .2 cm., over the left eye covered by the 
eye brow hair.  

Each scar identified by the June 2004 examiner was found to 
be lineal, clear, smooth, flat, nontender and without 
ulcerations or attachment.  Therefore, a compensable 
evaluation is not warranted for scarring under Diagnostic 
Codes 7803 and 7804.  

Similarly, a compensable evaluation is not warranted for 
scarring under Diagnostic Code 7805.  Evaluation of the 
forearm is under Diagnostic Codes 5206 and 5207 for 
limitation of motion.  A 10 percent evaluation under 
Diagnostic Code 5206 is where flexion is limited to 110 
degrees.  A 10 percent evaluation is under Diagnostic Code is 
warranted when extension is limited to 45 degrees.  For left 
hand, limitation of motion of the thumb warrants a 
compensable evaluation under Diagnostic Code 5228 or when 
there is favorable ankylosis of two digits of one hand under 
Diagnostic Code 5223.  For the legs, a 10 percent evaluation 
is warranted for limitation of flexion to 45 degrees under 
Diagnostic Code 5260 and a 10 percent evaluation is warranted 
for limitation of extension to 10 degrees under Diagnostic 
Code 5261.  As noted above, disability evaluations are based 
on functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003).  Functional impairment may be due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id.; see also 
DeLuca, supra.  

Upon review, the June 2004 VA examination report noted that 
the left forearm showed normal strength with no atrophy of 
the muscles, normal forearm pronation and supination.  This 
was done repeatedly with no associated pain, no impaired 
endurance, no fatigue, and no weakened movement.  The left 
hand exhibited no swelling tenderness, atrophy, or deformity.  
The veteran made a good fist.  Thumb opposition with all the 
fingers was normal and sensation was intact.  For the thigh 
muscles, no atrophy was noted.  Strength was within normal 
limits and range of motion for the right and left knees and 
hips were within normal limits with no associated pain.  In 
addition to the June 2004 VA examination report, no clinical 
evidence showed limitation of function of the affected parts.  
In short, the residuals of a shrapnel wounds demonstrated no 
limitation of function of the affected parts.  

III.  Extraschedular Evaluation

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted. Under 
38 C.F.R § 3.321(b)(1), in exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may is made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R § 3.321(b)(1) (2004).

The Board has reviewed the record under the provisions 38 
C.F.R. § 3.321.  While the medical evidence demonstrates 
limitations in his ability to function due to his service-
connected disabilities, it does not show that there has been 
marked interference with the veteran's work performance as to 
warrant an extraschedular evaluation.  There is also no 
evidence that the veteran has been hospitalized or has 
required frequent treatment due to his lumbosacral spine, 
bilateral hearing loss, or scarring.  The veteran is 100 
percent disabled for service-connected PTSD and receiving 
permanent and total disability benefits for PTSD.  

The Board recognizes the veteran's subjective complaints and 
assertions that his service-connected disabilities warrant 
increased disability evaluations.  However, the clinical 
evidence does not support the veteran's assertions.  As such, 
the preponderance of the evidence is against the claims for a 
higher evaluations.  Thus the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 60 percent evaluation for lumbosacral strain is granted, 
subject to regulations governing payment of monetary 
benefits.

Entitlement to an increased evaluation for bilateral hearing 
loss is denied. 

Entitlement to a compensable evaluation for scar, right 
forehead, is denied.  

Entitlement to a compensable evaluation for scars, residuals 
of a shrapnel wound, is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


